Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000403
                                                       26-APR-2012
                                                       11:49 AM



                         NO. SCPW-12-0000403


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                    ELIZABETH FISHER, Petitioner,


                                 vs.


     THE HONORABLE HILARY B. GANGNES, JUDGE OF THE DISTRICT

        COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I; and

                    LORNA SOUZA, Respondents.



                         ORIGINAL PROCEEDING

                      (CIVIL NO. 1RC12-1-00925)


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


            Upon consideration of petitioner Elizabeth Fisher's

petition for a writ of mandamus and the papers in support, it

appears that the denials of petitioner's motions to quash service

of the complaint and summons are reviewable on appeal from a

judgment for possession that may be entered in Civil No. 1RC12-1­

00925.    See Ciesla v. Reddish, 78 Hawai'i 18, 889 P.2d 702

(1995).    Petitioner can obtain appellate review of the matters

raised in the motions to quash by appealing from a judgment for

possession and seeking a stay of the judgment pending appeal

pursuant to HRAP Rule 8.    Therefore, petitioner is not entitled

to mandamus relief.    See Kema v. Gaddis, 91 Hawai'i 200, 204, 982
P.2d 334, 338 (1999) (A writ of mandamus is an extraordinary


remedy that will not issue unless the petitioner demonstrates a


clear and indisputable right to relief and a lack of alternative


means to redress adequately the alleged wrong or obtain the


requested action.    Such writs are not intended to supersede the


legal discretionary authority of the lower courts, nor are they


intended to serve as legal remedies in lieu of normal appellate


procedures).   Accordingly,


          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied.


          DATED:    Honolulu, Hawai'i, April 26, 2012.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Sabrina S. McKenna





                                  2